Dowling, J. (dissenting):
I dissent upon the ground that the plaintiff, by its actions and declarations, had estopped itself from urging any objection to the title tendered by defendant, save that of the existence of certain outstanding interests in the gore lot. In reliance upon the position so taken by the plaintiff, the defendant proceeded to obtain the requisite deeds to clear the title to said lot, and by the time of the trial, as plaintiff well knew, was in position to meet the sole objection thus far advanced. The testimony, in my opinion, discloses sufficient knowledge of the condition of the title on the part of plaintiff before the time set for closing, so that its insistence upon one objection only was with full knowledge of the facts.
For these reasons, I believe the judgment appealed from was correct and should be affirmed.
Judgment reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.